UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-62813-CIV-SMITH
CAROLINA MATAMOROS,
Plaintiff,
Vs.
BROWARD SHERIFF’S OFFICE,

Defendant.
/

ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

THIS MATTER is before the Court on the Defendant’s Motion for Summary Judgment [DE
21], Plaintiffs Response [DE 30], and Defendant’s Reply [DE 36]. This action was brought
pursuant to the Family Medical Leave Act (FMLA) and the Florida Civil Rights Act of 1992
(FCRA). Plaintiffs remaining claims! allege (1) interference with rights under the FMLA; (2)
retaliation under the FCRA; and (3) retaliation under the FMLA. These claims are based on
Defendant’s alleged response to Plaintiff’s requests to take FMLA leave to care for her son, who-
suffers from a serious medical condition. Defendant now moves for summary judgment on all
remaining claims. For the reasons set forth below, Defendant’s Motion for Summary Judgment is
granted.
I. UNDISPUTED MATERIAL FACTS
Beginning in January 2010, Plaintiff was employed by Defendant as a Communications

Operator III. During the time Plaintiff was employed, she consistently received good performance

 

1 By prior order, Plaintiff's claim of disability discrimination in violation of the FCRA was
dismissed.
evaluations, except for her evaluations in the “Attendance and Punctuality” category, which was
always marked “Needs Improvement.” (DE 32-6.)
Plaintiff's FMLA Leave Requests and Other Requests Related to Her Son’s Illness

Plaintiffs son suffers from severe asthma. Beginning in 2016, his asthma became
progressively worse, resulting in multiple hospitalizations. In March 2016, Plaintiffrequested leave
under the FMLA to care for her son. Defendant approved the leave and Plaintiff then took
intermittent leave under the FMLA until October 2016, when all of her FMLA leave had been
expended. (Parker Aff [DE 22-8] ff 3-4.) On August 4, 2017, Plaintiff made another request for
FMLA leave, which was denied because she had not worked the requisite 1250 hours in the
preceding twelve-month period, which would make her eligible for FMLA leave. (Parker Aff.
5.) Even if Plaintiff had worked an additional 160 hours during the preceding twelve-month period,
she would not have met the requisite 1250 hours to be eligible for FMLA leave in August 2017.
(Parker Aff. J 6.)

In August 2016, Plaintiff learned that a part-time position had become available. Plaintiff
sent an email to her supervisor stating that, due to her son’s condition and her role as his caretaker,
she was interested in the position and requested to be considered for a part-time schedule for a
temporary period of about six-months. (DE 32-18.) In response to Plaintiff's email, Plaintiff's
supervisor emailed Plaintiff back stating that a limited number of part-time positions were available —
and directed Plaintiff to make an appointment with another individual, Darra Andretta, to discuss
the request further. (DE 32-18.) Plaintiffs supervisor also noted that such a change would reduce
Plaintiff's benefits. (DE 32-18.) Plaintiff responded by email thanking the people on the email
chain for the opportunity to discuss possible alternatives to her current schedule because of the

hardships caused by her son’s illness. (DE 32-18.) She further stated that her son’s recent
admittance to the ICU had “prompted my decision to accept the part time work shift.” (DE 32-18.)
In response, Plaintiff was told to come in to discuss with her supervisor her schedule to finalize the
part-time position. (DE 32-18.) By the time Plaintiff met with her supervisor, another employee
had been given the position because he had submitted a schedule and committed to the part-time
position before Plaintiff had. (DE 32-18.) As a result of not getting the part-time position, Plaintiff
filed a grievance. (DE 32-19.) The grievance was denied; however, Plaintiff was told that she
would be offered the next available part-time position. (DE 32-20.) In January 2017, Plaintiff was
given a part-time position.
Plaintiff’s Disciplinary Record

During her course of employment with Defendant, Plaintiff was the subject of seven Internal
Affairs Investigations:

1. PC # 03-12-0086 for repeated violations of Broward Sheriff’s Policy Manual (SPM)
section 2.6.1 Promptness. The violations were sustained” on June 19, 2012 and
Plaintiff received a written reprimand. (Lowe Aff. [DE 22-5] ff 3-5.)

2. PC # 08-1-0271 for violations of SPM section 2.8.2 Sick Leave Use and SPM section
2.6.1 Promptness. The violations were sustained on December 4, 2012 and Plaintiff
received a one-day suspension. (Lowe Aff. Jf 3-5.)

3. PC # 03-14-0063 for violations of SPM section 2.6.1 Promptness, SPM section 2.8.2
Reporting Illness, and SPM section 2.4 Meeting BSO Standards. The violations were

sustained on March 2, 2015 and Plaintiff received a three-day suspension. (Lowe
Aff. 1§ 3-5.)

4. PC #01-15-0015 for violations of SPM section 2.8.3 Absent Without Leave and SPM
section 2.8.2 Reporting Illness. The violations were sustained on July 18, 2015 and
Plaintiff received a five-day suspension. (Lowe Aff. {J 3-5.)

5. PC # 03-16-0059 for numerous violations of SPM section 2.6.1 Promptness. The
violations were sustained by the Professional Standards Committee on June 20, 2016
and Plaintiff received a ten-day suspension. (Elmaadawy Aff. [DE 22-4] {] 3-4;
Losey Aff. [DE 22-1] 43.) ;

 

2 It is not clear who “sustained” the findings of the first four investigations. It appears it was either
the Internal Affairs investigator’s Reviewing Supervisor or Plaintiff's Department Head.

3
6. PC # 10-16-0294 for violations of SPM section 2.6.1 Promptness. The violations
were sustained by the Professional Standards Committee on April 25, 2017 and
Plaintiff received a twenty-day suspension. (Erdelyi Aff. [DE 22-3] 9] 3-5, 11; Losey
Aff. ¥ 4.)

7. PC # 2018-0117 for violations of SPM sections 4.3.4 Sick Leave Use, 2.5.2
Truthfulness, and 3.16.1 Off-Duty Employment. The violations were all sustained
by the Professional Standards Committee on September 13, 2018 and Plaintiff was
terminated. (Hornsby Aff. [DE 22-2] Jf 4, 15; Losey Aff. { 9.)

The last Internal Affairs Investigation began as a violation of SPM section 4.3.4 Sick Leave

Use. (Hornsby Aff. 4.) However, as the investigation progressed, the Internal Affairs Investigator
revised the alleged violations to include the Truthfulness and Off-Duty Employment violations.
(Hornsby Aff. § 4.) During the investigation, Plaintiff gave a sworn statement to the Internal
Affairs Investigator in which Plaintiff stated that she had no outside employment. (Hornsby Aff. §
6.) After Plaintiff gave her statement, the Investigator discovered that Plaintiff had been employed
continuously, and without interruption, by the City of North Miami since 2015 and that Plaintiff
had been employed by others during her time with Defendant. (Hornsby Aff. ] 7.) During the
year preceding the last Internal Affairs investigation, Plaintiff had worked more hours for the City
of North Miami than for Defendant. (Hornsby Aff. § 7.) The Investigator found 17 days when .
Plaintiff reported illness or used sick leave at Defendant and worked for the City of North Miami.
(Hornsby Aff. ] 7.) These discoveries led to the amendment of the charges against Plaintiff in PC
# 2018-0117 to include the Truthfulness and Off-Duty Employment charges. (Hornsby Aff. § 8.)
At an October 25, 2018 pre-disciplinary conference related to PC # 2018-0117, Plaintiff confirmed
that she had been engaged in unapproved, off-duty, outside employment for pay. (Losey Aff. { 9.)
A truthfulness violation on its own is severe enough to warrant termination and bypass progressive

disciplinary steps. (Losey Aff. | 7; SPM 9.4.5 [DE 22-1] at 13-14.) The investigation and its

findings were sustained on September 13, 2018. (Losey Aff. ¢ 8.) On November 8, 2018, the
Executive Director of Defendant’s Department of Professional Standards approved Plaintiff's
termination. (Losey Aff. ¥ 9.)

After the last three Internal Affairs investigations were complete, the cases were reviewed
and sustained by the Professional Standards Committee (PSC), which is an autonomous committee
within Defendant that reviews completed investigations in all cases involving disciplinary
suspensions of six-days or more, demotions, or terminations. (Losey Aff. 97 3-4, 6, 10.) The
decisions were then approved by the Executive Director of Defendant’s Department of Professional
Standards. (Losey Aff. 9] 3-4, 9.) At the time it considered the Internal Affairs investigations
involving Plaintiff, the members of the PSC were unaware of Plaintiff’s association with a disabled
person and were also unaware that Plaintiffhad filed any charges or claims of discrimination against
Defendant. (Losey Aff. §{ 16, 18.) The Plaintiff did not arbitrate the findings in support of any of
her suspensions, as permitted by the governing Collective Bargaining Agreement. (Losey Aff. {
5.)

Plaintiff’s EEOC and FCRA Charge

On July 18, 2017, Plaintiff filed a charge with the Florida Commission on Human Relations
and the Equal Employment Opportunity Commission (EEOC Charge or Charge). The EEOC
Charge alleged continuing action of disability discrimination against Plaintiff by Defendant. (DE
22-10 at 3.) The Charge alleged that, on August 17, 2016, Plaintiff requested an accommodation
as the sole care provider for her son’s medical condition. Ud.) Specifically, Plaintiff stated that a
part-time position became available. She requested it, but was denied, and the position was given
to another. (/d.) Thereafter, Plaintiff was subject to several disciplinary proceedings. (/d.) While
the Charge states that Plaintiff eventually received a part-time position, it also stated that she

continued to be subjected to disciplinary proceedings regarding her attendance despite asking for
an accommodation due to her son’s medical condition. Ud.) The Equal Employment Opportunity
Commission issued its Dismissal and Notice of Rights on June 25, 2018. (DE 22-10 at 4-5.)
Plaintiff never amended her initial EEOC Charge.nor did she file a new charge alleging retaliation
for filing the initial EEOC Charge.
Plaintiff's Amended Complaint
Count I of Plaintiff's Amended Complaint alleges that Defendant interfered with Plaintiffs
FMLA rights by suspending Plaintiff which interfered with her right to apply for FMLA leave.
Count II of the Amended Complaint was dismissed by prior court order. Count III alleges
retaliation in violation of the FCRA as a result of Plaintiff filing her EEOC Charge.2 Count IV
alleges retaliation in violation of the FMLA based on Defendant’s actions after Plaintiff took her
approved FMLA leave. Defendant now seek summary judgment on Plaintiff's three remaining
claims.
Il. SUMMARY JUDGMENT STANDARD
Summary judgment is appropriate when “the pleadings . . . show that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Once the moving party demonstrates
the absence of a genuine issue of material fact, the non-moving party must “come forward with
‘specific facts showing that there is a genuine issue for trial.”” Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). The Court must view the

record and all factual inferences therefrom in the light most favorable to the non-moving party and

 

In the Order on Motion to Dismiss [DE 20], the previously assigned judge found that this claim
was based on the filing of the EEOC Charge and further found that to the extent that this claim is
based on retaliation for requesting a part-time position Plaintiff failed to state a cause of action.
Thus, the undersigned will proceed with the understanding that Plaintiff's FCRA retaliation claim is
based on the filing of her EEOC Charge.
decide whether “‘the evidence presents a sufficient disagreement to require submission to a jury or

999

whether it is so one-sided that one party must prevail as a matter of law.’” Allen v. Tyson Foods,
Inc., 121 F.3d 642, 646 (11th Cir. 1997) (quoting Anderson, 477 U.S. at 251-52)).

In opposing a motion for summary judgment, the non-moving party may not rely solely on
the pleadings, but must show by affidavits, depositions, answers to interrogatories, and admissions
that specific facts exist demonstrating a genuine issue for trial. See Fed. R. Civ. P. 56(c), (e); see
also Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). A mere “scintilla” of evidence supporting
the opposing party’s position will not suffice; instead, there must be a sufficient showing that the
jury could reasonably find for that party. Anderson, 477 U.S. at 252; see also Walker v. Darby, 911
F.2d 1573, 1577 (11th Cir. 1990).

WI. DISCUSSION

A. Defendant is Entitled to Summary Judgment on Plaintiff's Retaliation Claims.

When a plaintiff asserts a claim of retaliation under the FMLA, in the absence of direct
evidence of the employer’s intent, a court applies the same burden-shifting framework established
by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), for evaluating
Title VII discrimination claims. Strickland v. Water Works & Sewer Bd. of City of Birmingham, 239
F.3d 1199, 1207 (11th Cir. 2001). Because the FCRA is patterned on Title VII, under Florida law,
decisions construing Title VII are applicable to and guide the analysis of claims under the FCRA.
Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1387 (11th Cir. 1998). Therefore, Plaintiff's
FCRA and FMLA retaliation claims must be analyzed under the same framework.

Under the McDonnell Douglas framework, after a plaintiff establishes a prima facie case,
the burden shifts to the employer “to articulate some legitimate, nondiscriminatory reason” for the
employer’s actions. McDonnell Douglas, 411 U.S. at 802-03. If the employer offers such a reason,

the burden shifts back to the plaintiff to show that the employer’s reason was pretext for prohibited

7
discrimination. Jd. at 804. To avoid summary judgment in such cases, a plaintiff must introduce
significantly probative evidence that the proffered reason for the employment action is both false
and that discrimination is the real reason for the action. Brooks v. Cty. Comm’n of Jefferson Cty.,
Ala, 446 F.3d 1160, 1163 (11th Cir. 2006). To do this, a plaintiff must “demonstrate[] such
weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s
proffered legitimate reasons for its action that a reasonable factfinder could find them unworthy of
credence.” Jackson v. State of Ala. State Tenure Comm’n, 405 F.3d 1276, 1289 (11th Cir. 2005).
To state a claim of retaliation, Plaintiff must allege that: (1) she engaged in a statutorily
protected activity; (2) she suffered an adverse employment decision; and (3) the decision was
causally related to the protected activity. Strickland, 239 F.3d at 1207. Plaintiff's FCRA retaliation
claim fails because she has not established the third element of her claim — that the decision to
terminate her was causally related to the protected activity of filing her EEOC Charge. Plaintiff's
FMLA retaliation claim fails because Plaintiff has not shown that Defendant’s legitimate, non-
discriminatory reasons for suspending and then terminating Plaintiff were pretext for discrimination.

i. Defendant is Entitled to Summary Judgment on Plaintiff's FCRA
Retaliation Claim.

Plaintiff alleges that Defendant retaliated against her for filing her EEOC Charge on July 18,
2017, by investigating her, beginning in May 2018, and then terminating her in September 2018.
_ Defendant moves for summary judgment on this claim because: (1) Plaintiff failed to exhaust her
administrative remedies; (2) the relevant decisionmakers were unaware of Plaintiff's EEOC Charge;
(3) Defendant had a legitimate, non-discriminatory reason for terminating Plaintiff; (4) Plaintiff did
not arbitrate, appeal, or grieve the “just cause” of any of her suspensions pursuant to the Collective
Bargaining Agreement; (5) any adverse employment actions following the filing of the EEOC

Charge are too remote in time to have a retaliatory nexus; and (6) other employees in similar
positions with lesser disciplinary histories were terminated for less serious violations of Defendant’s
policies. Plaintiff cannot establish a causal nexus between the filing of her EEOC Charge and her
termination. Therefore, she cannot establish her prima facie case. Accordingly, Defendant is
entitled to summary judgment on this claim.

To establish the necessary causal connection between her protected activity and the adverse
employment action, a plaintiff must show that “the protected activity and adverse action were ‘not
wholly unrelated.’” Krutzig v. Pulte Home Corp., 602 F.3d 1231, 1234 (11th Cir. 2010) (quoting
Brungart v. BellSouth Telecomm., Inc., 231 F.3d 791, 799 (11th Cir. 2000)). In the Eleventh Circuit,

The general rule is that close temporal proximity between the employee’s protected

conduct and the adverse employment action is sufficient circumstantial evidence to

create a genuine issue of material fact of a causal connection. See Gupta [v. Florida

Bd. of Regents], 212 F.3d [571,] 590 [(i1th Cir. 2000)]; Bechtel Constr. Co. v.

Secretary of Labor, 50 F.3d 926, 934 (11th Cir. 1995) (“Proximity in time is sufficient

to raise an inference of causation”). However, there is this exception: temporal

proximity alone is insufficient to create a genuine issue of fact as to causal connection

where there is unrebutted evidence that the decision maker did not have knowledge

that the employee engaged in protected conduct. See Clover [v. Total Sys. Srvs., Inc.],

176 F.3d [1346,] 1355-56 [(11th Cir. 1999)].

Brungart, 231 F.3d at 799. “Furthermore, knowledge on the part of persons other than a decision
maker cannot be imputed from other supervisors to the decision maker for purposes of an FMLA
retaliation claim.” Krutzig, 602 F.3d at 1235. Here, both temporal proximity and knowledge of the
decisionmaker are missing.

The only Internal Affairs investigation into Plaintiff after she filed her EEOC Charge began
approximately ten months after she filed the Charge. On its own, ten months is too long a period to
constitute the close temporal proximity necessary to establish a causal connection. See Drago v.
Jenne, 453 F.3d 1301, 1308 (11th Cir. 2006) (holding that three months is not sufficiently proximate
to show causation); Wascura v. City of South Miami, 257 F.3d 1238, 1248 (11th Cir. 2001) (“three

and one-half month temporal proximity is insufficient to create a jury issue on causation”).
Further, there is no record evidence that the ultimate decisionmakers knew about Plaintiffs
EEOC Charge. The only record evidence indicates that members of the PSC were unaware of
Plaintiff's Charge and there is no evidence that the Executive Director of Defendant’s Department
of Professional Standards, Colonel Dale, who made the ultimate decision to terminate Plaintiff had
any knowledge that Plaintiff had filed an EEOC Charge. Thus, Plaintiff has not established the
necessary causal connection because there is a lack of temporal proximity between her protected
activity and the adverse employment action and the decisionmakers lacked knowledge of Plaintiff’s
protected activity.

Plaintiff urges the Court to adopt the “cat’s paw” theory of liability:

This theory provides that causation may be established if the plaintiff shows that the

decisionmaker followed the biased recommendation without independently

investigating the complaint against the employee. In such a case, the recommender is

using the decisionmaker as a mere conduit, or “cat’s paw” to give effect to the

recommender’s discriminatory animus.
Stimpson v. City of Tuscaloosa, 186 F.3d 1328, 1332 (11th Cir. 1999). In her opposition to the
motion, Plaintiff maintains that her Site Manager, Latasha Elmaadawy, and Lisa Zarazinski were
permitted to make recommendations to the PSC before the PSC made its final decision and that the
recommendations carry weight in the PSC’s decision-making process. However, Plaintiff offers no
evidence to support these conclusory statements other than her own Affidavit. Moreover, Plaintiff
does not explain how she has personal knowledge of this nor does she provide any evidence that
Elmaadawy and Zarasinski actually made recommendations to the PSC or to the ultimate decision
maker, Colonel Dale. Thus, Plaintiff has failed to provide any evidence to support her cat’s paw
theory. Consequently, Plaintiff has failed to establish a causal nexus between her termination and

the filing of her EEOC Charge. Consequently, Defendant is entitled to summary judgment on this

* claim.

10
ii. Defendant is Entitled to Summary Judgment on Plaintiff's FMLA
Retaliation Claim.

Plaintiff alleges that Defendant retaliated against her by investigating, suspending, and
finally terminating Plaintiff after she took her FMLA leave in 2016. Plaintiff sought and was
authorized to take intermittent FMLA leave in March 2016. She took that leave from March 2016,
until October 2016. From March 2016 forward, Defendant conducted three Internal Affairs
investigations into Plaintiff's behavior with the investigations ending in suspensions and then
termination. Even assuming that there is a sufficient causal nexus between these investigations and
Plaintiffs use of her FMLA leave for Plaintiff to establish her prima facie case of retaliation,
Defendant has presented legitimate, non-discriminatory reasons for its actions and Plaintiff has
failed to show that these reasons are pretextual.

Defendant has established that Plaintiff had a lengthy history of tardiness, often unexcused,
and absences, also often unexcused, for which she had been repeatedly and progressively disciplined.
The discipline for these issues began years before her protected activity of utilizing FMLA leave.
She used the FMLA leave in 2016. By that time, she had already been the subject of four Internal
Affairs investigations based on her absence and tardiness issues. The issues continued and Plaintiff

never disputed the accuracy of Defendant’s findings regarding these issues. Finally, Plaintiff was

terminated after successively severe disciplinary actions. Plaintiff’s termination resulted not just ~ -

from her continual problems with attendance and timeliness, but from lying under oath to the Internal
Affairs Investigator. Unequivocally, Plaintiff lied under oath when she stated that she did not have
any other employment. Defendant then found out that Plaintiff had been employed by the City of
North Miami for several years. Also, Plaintiff had, on more than one occasion, used sick leave with
Defendant to work for the City of North Miami. Thus, Defendant has established legitimate, non-

discriminatory reasons for suspending and then terminating Plaintiff.

11
Under McDonnell Douglas, Plaintiff must now introduce significantly probative evidence
that the proffered reason for the employment action is both false and that discrimination is the real
reason for the action. Plaintiff has not done this. Plaintiff argues that the first of the investigations
began two months after she exhausted her FMLA leave. However, the timing alone of the
investigation is not sufficient to show that Defendant’s reasons for the investigations, and ultimately
the suspensions and termination, were false. While Plaintiff states that she was “vigilant about her
attendance issues,” she has not challenged the veracity of Defendant’s attendance records for
Plaintiff. Plaintiff also argues that the request to start the last Internal Affairs investigation came
from “above” her site manager. However, the only record evidence indicates that her site manager,
Tangila Tucker, initiated the complaint that led to the final investigation. (Hornsby Aff. § 3; Tucker
Aff. [DE 22-6] f§ 4-5.) While Plaintiff agues otherwise, the only evidence she offers is her own
unsupported Affidavit which is contradicted by Tucker’s Affidavit. Furthermore, even if the request
to start the investigation came from someone above Plaintiffs site manager, Plaintiff fails to show
how that would undermine Defendant’s proffered legitimate, non-discriminatory reasons for its
actions. |

Plaintiff also argues that she was treated differently than other similarly-situated employees.
Plaintiff cites to no record evidence that she was treated differently than other similarly-situated
employees.* Defendant, on the other hand, has presented record evidence of two other similarly
situated employees:

1, Communications Operator JI Tammi Verneret was terminated on April 9,

2018, for a sustained violation of being absent without leave on two occasions
and for being untruthful in her sworn statement. Her prior history included

 

4The only specific employee Plaintiff names is Sherry Cook. Plaintiff states in her Affidavit that
Sherry Cook was facing termination but, upon Zarazinski’s recommendation to the PSC, Cook
received a lesser disciplinary action. (PI. Aff. [DE 32-5] § 14.) However, Plaintiff offers no evidence
that they were similarly situated nor the nature of Cook’s infractions. Additionally, Plaintiff offers
no facts establishing that she has personal knowledge that this occurred.

12
written reprimands and 1-, 5-, 10-, and 15-day suspensions for, among other

things, violations of attendance policies, reporting illness, and promptness

issues. (Losey Aff. | 14.)

2. Communication Operator II] Donna Ann Brimm was terminated on April 14,

2018, for a sustained violation of being absent without leave, sick leave use,

and being untruthful in her sworn statement. Her prior history included a

written reprimand and 1-, 2-, and 4-day suspension for violation of

Defendant’s policies on attendance, reporting illness, sick leave use, and

advance leave not permitted. (Losey Aff. J 14.)
Plaintiff has presented no such evidence for comparison. Thus, the alleged, but unsupported,
allegation that other similarly situated employees were treated differently does not establish pretext.

Finally, Plaintiff argues that she was led to believe that her work for the City of North Miami

was not considered “off-duty employment.” Implicit in this argument is that she, therefore, did not
believe she needed to obtain approval for it from or report it to Defendant. However, regardless of
whether she needed to obtain approval or report the employment, she still lied in her sworn
statement. She was not asked if she had any “off-duty employment,” she was asked, “Do you have
any other outside employment?” Her response was “No.” (Pl. 8/16/18 Interview Tr. [DE 22-2]
33:91-92.) Thus, Plaintiff lied in her sworn statement to Defendant. Accordingly, her belief
regarding whether her employment with the City of North Miami was “off-duty employment” is
irrelevant to the fact that she lied under oath. Thus, Plaintiff has not offered any significantly
probative evidence to establish that Defendant’s proffered reasons for her suspensions and
termination are false and that discrimination is the real reason for the action. Consequently,

Defendant is entitled to summary judgment on Plaintiff’s FMLA retaliation claim.

B. Defendant is Entitled to Summary Judgment on Plaintiff’s FMLA Interference
Claim.

To establish a claim of FMLA interference, Plaintiff “need only demonstrate by a
preponderance of the evidence that he was entitled to the benefit denied.” Hurlbert v. St. Mary’s

Health Care Sys., Inc., 439 F.3d 1286, 1293 (11th Cir. 2006) (quoting Strickland v. Water Works &

13
Sewer Brd. of the City of Birmingham, 239 F.3d 1199, 1207 (11th Cir. 2001)). Thus, “an interference
claim cannot lie where there is no actual prejudice to the employee.” Seguin v. Marion Cty. Health
Dep't, 2014 WL 3955162, *10 (M.D. Fla. 2014) (citing Demers v. Adams Homes of Nw. Fla., Inc.,
321 Fed. App’x 847 (11th Cir. 2009)). Defendant moves for summary judgment on Plaintiff's FMLA
interference claim because Plaintiff was not denied a benefit to which she was entitled.

Plaintiff took all of the FMLA leave to which she was entitled between March 2016 and
October 2016. Defendant maintains that it denied Plaintiff's subsequent FMLA leave requests
because she had not worked in the prior twelve months the requisite 1250 hours needed to qualify
for FMLA leave. Thus, Defendant maintains it is entitled to summary judgment on this claim.

While Plaintiff alleges that Defendant interfered with her FMLA leave by suspending her,
and thereby preventing her from working the necessary hours, even without the suspension, Plaintiff
would not have worked the requisite 1250 hours in the prior twelve months needed to qualify for
FMLA leave. Plaintiffhas not presented evidence to dispute this but counters that she did not qualify
because her supervisor denied her the opportunity to work additional hours. However, Plaintiff
chose to work a part-time shift. There is no record evidence that Plaintiff was not allowed to work
her expected, scheduled hours. Plaintiff has provided no authority to support the idea that failing to
give an employee additional, unscheduled hours would constitute FMLA interference. Thus,
Plaintiff has failed to establish that she was entitled to any FMLA leave which Defendant denied.

Plaintiff also contends that Defendant interfered with her FMLA rights by discouraging her
from taking the FMLA leave that she took. As set out above, to establish a claim of interference
Plaintiff must have been denied a benefit to which she was entitled. Because Plaintiff took all of the
FMLA leave to which she was entitled, such alleged discouragement does not constitute a cause of
action. See Gonzalez vy. PNC Bank N.A., 2018 WL 4924341, at *7 (M.D. Fla. 2018) (finding no

Fa 66

cognizable injury when plaintiff took all her FMLA leave despite supervisor’s “chilling” remarks).

14
Thus, any claim of interference based on Defendant’s discouragement fails. Consequently,

Defendant is entitled to summary judgment on Plaintiff's FMLA interference claim.

cc:

Accordingly, it is

ORDERED that:

1. Defendant’s Motion for Summary Judgment [DE 21] is GRANTED.
2. All pending motions are DENIED AS MOOT.

3. The Court will enter a separate judgment.

4. This case is CLOSED.

DONE and ORDERED in Fort Lauderdale, Florida, this x day of August, 2019.

 

RODNEY SMITH
UNITED STATES DISTRICT JUDGE

All Counsel of Record

15
